Per Curiam.

The plaintiff must have judgment upon the verdict as found, without any deduction. The tobacco was put into the hands of the defendant as a commission merchant, with instructions not to sell under a certain price. The defendant, in his character of commission merchant, had no authority to make any stipulation that the avails of the tobacco should be *334credited upon the plaintiff’s note.,,which .was held by ParkhilU He probably supposed -he w-ás -doing an act which would meet the approbation arid sanction of the, plaintiff,,.: But this wás aházard; he-took upon himself; it-wae not within the scope of his agency. If the. sale had been made by the defendant;'únder -his first ihsttuctions, by which hé was vested with discretionary powers, as, to. price,' there would, under .-the circumstances -of the case, be sópie- strong reason ,for malting'him responsible Only for the market price of the tobacco* He, ñó doubt; acted in-good faith.;. and, as. he- supposed, for the best interest of his principal.' But the. plaintiff,, by his subsequent-, orders, jimited the defendant,.-as to the.price, and he had- no right to sell.under it ; and behaving, in fact, sold at such price, he.mpst be responsible to, the plaintiff' for the amount of sales ¡it that rate, • : - : .
Judgment-forThe plaintiff*..